Exhibit 10.2

PRIVATE PLACEMENT PURCHASE AGREEMENT

                              (the “Undersigned”), for itself and on behalf of
the beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is acquiring Purchased Notes (as defined below) hereunder,
a “Purchaser”), enters into this Private Placement Purchase Agreement (the
“Agreement”) with AmTrust Financial Services, Inc., a Delaware corporation (the
“Company”), on December     , 2014 whereby the Purchaser will purchase (the
“Purchase”) the Company’s 2.75% Convertible Senior Notes due 2044 (the “Notes”)
that will be issued pursuant to the provisions of an Indenture dated as of
December 21, 2011 as supplemented by the Fourth Supplemental Indenture thereto
dated as of December     , 2014 (the “Indenture”) in the form of Exhibit B
hereto by and between the Company and The Bank of New York Mellon Trust Company,
N.A., as trustee (the “Trustee”).

On and subject to the terms hereof, the parties hereto agree as follows:

Article I: Purchase of Notes

Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Undersigned hereby agrees to cause the Purchasers to purchase from
the Company, and the Company hereby agrees to issue and sell to the Purchasers,
the principal amount of the Notes described below for the cash purchase price
specified below:

Principal Amount of Notes to be Purchased: $                                    
(the “Purchased Notes”).

Purchase Price:             % of the principal amount of the Purchased Notes
($                    )            (the “Purchase Price”).

The closing of the Purchase (the “Closing”) shall occur on a date (the “Closing
Date”), which the parties intend to be December 15, 2014. At the Closing,
(a) each Purchaser shall deliver or cause to be delivered to the Company the
Purchase Price specified on Exhibit A hereto and (b) the Company shall issue to
each Purchaser the principal amount of Purchased Notes specified on Exhibit A
hereto (or, if there are no Accounts, the Undersigned, as the sole Purchaser,
shall deliver to the Company the Purchase Price and the Company shall deliver to
the Undersigned the Purchased Notes); provided, however, that the parties
acknowledge that the delivery of the Purchased Notes to the Purchaser may be
delayed due to procedures and mechanics within the system of the Depository
Trust Company or the NASDAQ Global Select Market (“NASDAQ”) (including the
procedures and mechanics regarding the listing of the Conversion Shares (as
defined below) on such exchange), or other events beyond the Company’s control
and that such delay will not be a default under this Agreement so long as
(i) the Company is using its reasonable best efforts to effect the issuance of
one or more global notes representing the Purchased Notes, (ii) such delay is no
longer than five business days, and (iii) interest shall accrue on such
Purchased Notes from December 15, 2014. Simultaneously with or after the
Closing, the Company may issue Notes to one or more other investors, subject to
the terms of the Indenture. Lazard Frères & Co. LLC (“Lazard”) shall provide
instructions to the Undersigned for settlement of the Purchase. The delivery of
the Purchased Notes will be effected via DWAC. The Company’s wiring instructions
for delivery of the principal amount of Purchased Notes and DWAC settlement
instructions will be provided by Lazard post-pricing.

Article II: Covenants, Representations and Warranties of the Purchasers

The Undersigned hereby covenants as follows, and makes the following
representations and warranties on its own behalf and, where specified below, on
behalf of each Account, each of which is and shall be true and



--------------------------------------------------------------------------------

correct on the date hereof and at the Closing, to the Company and Lazard, and
all such covenants, representations and warranties shall survive the Closing.

Section 2.1 Power and Authorization. Each of the Undersigned and the Purchaser
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of formation, and the Undersigned has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Purchase contemplated hereby, in each case on
behalf of each Account. If the Undersigned is executing this Agreement on behalf
of Accounts, (a) the Undersigned has all requisite discretionary and contractual
authority to enter into this Agreement on behalf of, and bind, each Account, and
(b) Exhibit A hereto is a true, correct and complete list of (i) the name of
each Account and (ii) the principal amount of Purchased Notes to be issued to
such Account.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and constitutes a valid and
legally binding obligation of the Undersigned and each Purchaser, enforceable
against the Undersigned and each such Purchaser in accordance with its terms,
except that such enforcement may be subject to (a) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
or relating to enforcement of creditors’ rights generally, and (b) general
principles of equity, whether such enforceability is considered in a proceeding
at law or in equity (the “Enforceability Exceptions”). This Agreement and
consummation of the Purchase will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or such Purchaser’s
organizational documents, (ii) any agreement or instrument to which the
Undersigned or such Purchaser is a party or by which the Undersigned or such
Purchaser or any of their respective assets are bound, or (iii) any laws,
regulations or governmental or judicial decrees, injunctions or orders
applicable to the Undersigned or such Purchaser.

Section 2.3 Accredited Investor. Each Purchaser is (i) an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended (the “Securities Act”), or (ii) a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act.

Section 2.4 No Affiliates. No Account is, and has not been during the
consecutive three month period preceding the date hereof, a director, officer or
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
(an “Affiliate”) of the Company.

Section 2.5 Restricted Notes and Stock. Each Purchaser (a) acknowledges that the
issuance of the Purchased Notes pursuant to the Purchase and the issuance of any
shares of Company’s common stock, par value $0.01 per share (the “Common
Stock”), upon conversion of any of the Purchased Notes (the “Conversion Shares”)
have not been registered or qualified under the Securities Act or any state
securities laws, and the Purchased Notes and Conversion Shares are being offered
and sold in reliance upon exemptions provided in the Securities Act and state
securities laws for transactions not involving any public offering and,
therefore, cannot be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of unless they are subsequently registered and qualified
under the Securities Act and applicable state laws or unless an exemption from
such registration and qualification is available, and that evidence of the
Purchased Notes and Conversion Shares will bear a legend to such effect, and
(b) is purchasing the Purchased Notes and Conversion Shares for investment
purposes only for the account of such Purchaser and not with any view toward a
distribution thereof or with any intention of selling, distributing or otherwise
disposing of the Purchased Notes or Conversion Shares in a manner that would
violate the registration requirements of the Securities Act. The Undersigned and
each Purchaser confirms to the Company and Lazard that it has such knowledge and
experience in business matters that the Undersigned and each such Purchser is
capable of evaluating the merits and risks of an investment in the Purchased
Notes or the Conversion Shares and of making an informed investment decision and
understands that (x) this investment is suitable only for an investor which is
able to bear the economic consequences of losing its entire investment and
(y) the purchase of the Purchased Notes or the

 

2



--------------------------------------------------------------------------------

Conversion Shares by the Undersigned and each Purchaser is a speculative
investment which involves a high degree of risk of loss of the entire
investment.

Section 2.6 No Illegal Transactions. Each of the Undersigned and each Purchaser
has not, directly or indirectly, and no person acting on behalf of or pursuant
to any understanding with it has, disclosed to a third party any information
regarding the Purchase nor engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company, Lazard or any other person regarding
the Purchase, this Agreement or an investment in the Purchased Notes or the
Company. Each of the Undersigned and such Purchaser covenants that neither it
nor any person acting on its behalf or pursuant to any understanding with it
will disclose to a third party any information regarding the Purchase or engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed by the Company. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and such
Purchaser’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and such Purchaser’s respective internal
policies, (a) “Undersigned” and “Purchaser” shall not be deemed to include any
employees, subsidiaries, desks, groups or affiliates of the Undersigned or such
Purchaser that are effectively walled off by appropriate “Chinese Wall”
information barriers approved by the Undersigned’s or the Purchaser’s respective
legal or compliance department (and thus such walled off parties have not been
privy to any information concerning the Purchase), and (b) the foregoing
representations and covenants of this Section 2.6 shall not apply to any
transaction by or on behalf of an Account, desk or group that was effected
without the advice or participation of, or such Account’s, desk’s or group’s
receipt of information regarding the Purchase provided by, the Undersigned.

Section 2.7 Adequate Information; No Reliance. The Undersigned acknowledges and
agrees on behalf of itself and each Purchaser that (a) the Undersigned has been
furnished with all materials it considers relevant to making an investment
decision to enter into the Purchase and has had the opportunity to review the
Company’s filings and submissions with the Securities and Exchange Commission
(the “SEC”), including, without limitation, all information filed or furnished
pursuant to the Exchange Act, (b) the Undersigned has had a full opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Purchase, (c) the Undersigned has had the opportunity to
consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the Purchase and to make an informed investment
decision with respect to such Purchase, (d) neither the Company nor Lazard is
acting as a fiduciary or financial or investment adviser to the Undersigned or
such Purchaser, and (e) neither the Undersigned nor such Purchaser is relying,
and none of them has relied, upon any statement, advice (whether accounting,
tax, financial, legal or other), representation or warranty made by the Company
or any of its affiliates or representatives including, without limitation,
Lazard, except for (A) the publicly available filings and submissions made by
the Company with the SEC under the Exchange Act and (B) the representations and
warranties made by the Company in this Agreement.

Section 2.8 No Public Market. Each Purchaser understands that no public market
exists for the Purchased Notes, and that there is no assurance that a public
market will ever develop for the Purchased Notes.

Section 2.9 Information Provided. The information provided by each Purchaser in
the selling securityholder questionnaire in the form of Exhibit C hereto (the
“Selling Securityholder Questionnaire”) will not, as of its date, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Undersigned and each Purchaser acknowledge and agree that if the Undersigned
has not delivered a completed Selling Securityholder

 

3



--------------------------------------------------------------------------------

Questionnaire to the Company on the date hereof, then such Purchaser will not be
included in the Registration Statement until after the Closing, and the
inclusion of the Purchaser(s) in the Registration Statement shall not be a
condition to Closing. Each Purchaser agrees that it shall not be entitled to
sell any of such Registrable Securities (as defined below) pursuant to the
Registration Statement or to receive a Prospectus relating thereto, unless such
Purchaser has furnished the Company with a properly completed Selling
Securityholder Questionnaire and the information set forth in the next sentence.
Each Purchaser agrees promptly to furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by such Purchaser not misleading and any other information
regarding such Purchaser and the distribution of the Registrable Securities as
may be required to be disclosed in the Registration Statement under applicable
law or pursuant to comments of the SEC. Each Purchaser further agrees not to
sell any Registrable Securities pursuant to the Registration Statement without
delivering, or causing to be delivered, a prospectus to the purchaser thereof
and to notify the Company, within 10 business days of a request by the Company,
of the amount and/or number of Registrable Securities sold pursuant to the
Registration Statement and, in the absence of a response, the Company may assume
that all of the Purchaser’s Registrable Securities were so sold. Each Purchaser
agrees that upon receipt of any Deferral Notice (as defined in the Indenture)
from the Company, such Purchaser shall forthwith discontinue (and cause any
placement or sales agent or underwriters acting on their behalf to discontinue)
the disposition of Registrable Securities pursuant to the Registration Statement
until such Purchaser (i) shall have received copies of such amended or
supplemented prospectus or (ii) shall have received notice from the Company that
the disposition of Registrable Securities pursuant to the Registration Statement
may continue. Each Purchaser acknowledges that in no event will any distribution
of Registrable Securities take the form of an underwritten offering of the
Registrable Securities without the prior written agreement of the Company.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Purchasers and Lazard, and all such covenants,
representations and warranties shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement and
the Indenture, to perform its obligations hereunder and thereunder, and to
consummate the Purchase contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
legally binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the Indenture, substantially in the
form of Exhibit B hereto, will have been duly executed and delivered by the
Company and will govern the terms of the Notes, and the Indenture will
constitute a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such enforcement
may be subject to the Enforceability Exceptions. This Agreement, the Indenture
and consummation of the Purchase will not violate, conflict with or result in a
breach of or default under (i) the charter, bylaws or other organizational
documents of the Company, (ii) any material agreement or instrument to which the
Company is a party or by which the Company or any of its assets are bound, or
(iii) any laws, regulations or governmental or judicial decrees, injunctions or
orders applicable to the Company except where such violations or conflicts would
not affect the Company’s business or its ability to consummate the transactions
contemplated hereby in any material respect.

Section 3.3 Validity of the Purchased Notes. The Purchased Notes have been duly
authorized by the Company and, when executed and authenticated in accordance
with the provisions of the Indenture and delivered to the Purchaser pursuant to
the Purchase against delivery of the Purchase Price in accordance with the terms
of this Agreement, the Purchased Notes will be valid and legally binding
obligations of the Company, enforceable in accordance with their terms, except
that such enforcement may be subject to the Enforceability

 

4



--------------------------------------------------------------------------------

Exceptions, and the Purchased Notes will not be subject to any preemptive,
participation, rights of first refusal or other similar rights. Assuming the
accuracy of each Purchaser’s representations and warranties hereunder, the
Purchased Notes (a) will be issued in the Purchase exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) of the Securities
Act and Rule 506 of Regulation D, and (b) will be issued in compliance with all
applicable state and federal laws concerning the issuance of the Purchased
Notes.

Section 3.4 Validity of Common Stock. The Purchased Notes have a conversion
feature whereby the Purchased Notes may be convertible into the Conversion
Shares in accordance with the terms of the Indenture. The Conversion Shares have
been duly authorized and reserved by the Company for issuance upon conversion of
the Purchased Notes and, when issued upon conversion of the Purchased Notes in
accordance with the terms of the Purchased Notes and the Indenture, will be
validly issued, fully paid and non-assessable, and the issuance of the
Conversion Shares will not be subject to any preemptive, participation, rights
of first refusal or other similar rights.

Section 3.5 Listing Approval. At the Closing, the Conversion Shares shall be
approved for listing on NASDAQ.

Section 3.6 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Purchase and other non-public material matters, if any, that have been
disclosed to the Undersigned by the Company or Lazard in connection with the
Purchase (to the extent not previously publicly disclosed).

Section 3.7 Registration Statement. Prior to the Closing, provided that the
Undersigned has provided a completed Selling Securityholder Questionnaire to the
Company as of the date hereof with respect to the Purchasers, the Company shall
have filed a registration statement on Form S-3 (the “Registration Statement”)
with the SEC with respect to the resale by the Purchasers of the Notes and the
Conversion Shares purchased hereby (the “Registrable Securities”) and such
Registration Statement shall be effective. The Registration Statement will not,
as of the date of it becomes effective, and as of the date of any amendment or
supplement thereto, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Purchase embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

 

5



--------------------------------------------------------------------------------

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

Section 4.5 Third Party Beneficiaries. This Agreement is also intended for the
immediate benefit of Lazard. Lazard may rely on the provisions of this
Agreement, including, but not limited to, the respective covenants,
representations and warranties of the Undersigned, each Purchaser and the
Company.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:     “COMPANY”:

 

    AMTRUST FINANCIAL SERVICES, INC. (in its capacities described in the first
paragraph hereof)       By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Signature Page to Purchase Agreement

AmTrust Financial Services, Inc. 2.75% Convertible Senior Notes due 2044



--------------------------------------------------------------------------------

EXHIBIT A

Purchasing Beneficial Owners

 

Name of
Beneficial Owner   Principal Amount of
Purchased Notes   Purchase Price of
Purchased Notes                                        



--------------------------------------------------------------------------------

EXHIBIT B

Form of Indenture



--------------------------------------------------------------------------------

EXHIBIT C

Form of Selling Securityholder Notice and Questionnaire

The undersigned beneficial holder of 2.75% Convertible Senior Notes due 2044
(the “Notes”) that will be issued pursuant to the provisions of an Indenture
dated as of December 21, 2011, as supplemented by the Fourth Supplemental
Indenture thereto dated as of December        , 2014 (the “Indenture”) of
AmTrust Financial Services, Inc. (the “Company”) or common shares (the “Common
Stock” and, together with the Notes, the “Registrable Securities”), of the
Company issuable upon conversion of the Notes understands that the Company has
filed or intends to file with the Securities and Exchange Commission (the “SEC”)
a registration statement on Form S-3 (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities in accordance with the
terms of the Indenture.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a beneficial owner of Registrable Securities
generally will be required to be named as a selling securityholder in the
related prospectus, deliver a prospectus to purchasers of Registrable Securities
and be bound by those provisions of the Indenture and the purchase agreement by
and between the purchaser and the Company dated as of December        , 2014
(the “Purchase Agreement”) with respect to the Notes. Beneficial owners that do
not complete this Notice and Questionnaire and deliver it to the Company as
provided below will not be named as selling securityholders in the prospectus
and therefore will not be permitted to sell any Registrable Securities pursuant
to the Registration Statement. Beneficial owners are encouraged to complete and
deliver this Notice and Questionnaire as of the date of the Purchase Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item (3) (unless otherwise specified under Item (3)) pursuant to the
Registration Statement. The undersigned, by signing and returning this Notice
and Questionnaire, understands that it will be bound by the terms and conditions
of this Notice and Questionnaire, the Indenture and the Purchase Agreement.

QUESTIONNAIRE

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)     (a )   

Full Legal Name of Selling Securityholder:

 



--------------------------------------------------------------------------------

  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:    

 

  (c)   Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:    

 

  (d)   If Selling Securityholder not a wholly-owned subsidiary of a company
that is required to file periodic and other reports (e.g., Form 10-K, 10-Q, 8-K)
with the SEC pursuant to Section 13(a) or 15(d) of the Securities Exchange Act
of 1934 (including a registered investment fund under the Investment Advisers
Act of 1940), please provide, as indicated below, the name(s) and address(es) of
the natural person or persons that have voting and investment control over the
Registrable Securities, indicating in each case whether sole or shared:

 

Name(s)

 

Type of
Company Securities

 

Number of Securities Over Which Such Person(s) Have:

   

Sole
Voting
Control

   Sole
Investment
Control    Shared
Voting
Control    Shared
Investment
Control                                                                        
                                            

 

(2)

  Address for Notices to Selling Securityholder:    

 

 

  Telephone (including area code):                                        
                                         
                                                     Fax (including area
code):                                        
                                         
                                                                Contact
Person:                                        
                                         
                                                                              

(3)

  Beneficial Ownership of Securities:    

(a)    Type and Principal Amount/Number of Registrable Securities beneficially
owned:



--------------------------------------------------------------------------------

 

 

 

(b)    Confirm the number of Registrable Securities you wish to include in the
Registration Statement

 

 

(4)

  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder:   Except as set forth below in this Item (4), the undersigned is
not the beneficial or registered owner of any securities of the Company other
than the Registrable Securities listed above in Item (3).  

(a)    Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

(b)    CUSIP No(s). of such Other Securities beneficially owned:

 

 

(5)

  Relationship with the Company:   Except as set forth below, neither the
undersigned nor any of its affiliates, officers, directors or principal equity
holders (5% or more) has held any position or office or has had any other
material relationship with the Company (or its predecessors or affiliates)
during the past three years.  
State any exceptions here:                             
                                         
                                         
                                                          

(6)

  Is the Selling Securityholder a registered broker-dealer?  

Yes  ¨

 

No    ¨

 

If “Yes”, please answer subsection (a) and subsection (b):

 

(a)    Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?

 

Yes  ¨

 

No    ¨

 

(b)    If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:

 

 

 

 

  Note: If the answer to 7(b) is “no,” SEC guidance has indicated that the
Selling Securityholder should be identified as an underwriter in the
Registration Statement

(7)

  Is the Selling Securityholder an affiliate of a registered broker-dealer?



--------------------------------------------------------------------------------

  Yes ¨

 

  No ¨

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

 

 

  (a) Did the Selling Securityholder purchase the Registrable Securities in the
ordinary course of business (if no, please explain)?

 

  Yes ¨

 

  No ¨             Explain:                           
                                              

 

  (b) Did the Selling Securityholder have an agreement or understanding,
directly or indirectly, with any person to distribute the Registrable Securities
at the same time the Registrable Securities were originally purchased (if yes,
please explain)?

 

  Yes ¨             Explain:                           
                                              

 

  No ¨

Note: If the answer to 7(a) or (b) is “no,” SEC guidance has indicated that the
Selling Securityholder should be identified as an underwriter in the
Registration Statement.

 

(8) Plan of Distribution:

Except as set forth below, the undersigned Selling Securityholder (including its
donees and pledgees) intends to distribute the Registrable Securities listed
above in Item (3) pursuant to the Registration Statement only as follows (if at
all): Such Registrable Securities may be sold from time to time directly by the
undersigned Selling Securityholder or, alternatively through underwriters,
broker-dealers or agents. If the Registrable Securities are sold through
underwriters or broker-dealers, the Selling Securityholders will be responsible
for underwriting discounts or commissions or agent commissions. Such Registrable
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve cross or block transactions) (i) on any national
securities exchange or quotation service on which the Registrable Securities may
be listed or quoted at the time of sale, (ii) in the over-the-counter market,
(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market, or (iv) through the writing of options. In connection
with sales of the Registrable Securities or otherwise, the undersigned Selling
Securityholder may enter into hedging transactions with broker-dealers, which
may in turn engage in short sales of the Registrable Securities in the course of
hedging positions they assume. The undersigned Selling Securityholder may also
sell Registrable Securities short and deliver Registrable Securities to close
out short positions, or loan or pledge Registrable Securities to broker-dealers
that in turn may sell such securities.

State any exceptions here:                                        
                                                                             

Note:    In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.



--------------------------------------------------------------------------------

The undersigned Selling Securityholder acknowledges that it understands its
obligations to comply with the provisions of the Securities Exchange Act of
1934, as amended, and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.

All notices to the beneficial owner hereunder and pursuant to the Indenture
shall be made in writing to the undersigned at the address set forth in Item 2
of this Notice and Questionnaire.

In the event the undersigned transfers all or any portion of the Registrable
Securities listed in Item (3) above after the date on which such information is
provided to the Company other than pursuant to the Registration Statement, the
undersigned agrees to notify the transferee(s) at the time of the transfer of
its rights and obligations under this Notice and Questionnaire and the
Indenture.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (8) above and the inclusion
of such information in the Registration Statement and the related prospectus.
The undersigned understands that such information will be relied upon by the
Company in connection with the preparation or amendment of the Registration
Statement and the related prospectus.

Once this Notice and Questionnaire is executed by the undersigned and received
by the Company, the terms of this Notice and Questionnaire, and the
representations, warranties and agreements contained herein, shall be binding
on, shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
undersigned with respect to the Registrable Securities beneficially owned by the
undersigned and listed in Item (3) above. This Notice and Questionnaire shall be
governed in all respects by the substantive laws of the State of New York,
without reference to its choice of law rules.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

 

Dated:                                            

 

 

Beneficial Owner By:  

 

Name:  

 

Title:  

 

PLEASE RETURN THE COMPLETED AND EXECUTED SELLING SECURITYHOLDER NOTICE AND
QUESTIONNAIRE TO:

AMTRUST FINANCIAL SERVICES, INC.

59 MAIDEN LANE, 43RD FLOOR

NEW YORK, NY 10038

ATTN: STEPHEN UNGAR, GENERAL COUNSEL